13 N.Y.3d 118 (2009)
In the Matter of A. WILLIAM CASS, Appellant,
v.
STEPHAN L. KRAKOWER, Respondent, et al., Respondents.
Court of Appeals of New York.
Argued August 25, 2009.
Decided August 26, 2009.
*119 John Ciampoli, Albany, for appellant.
David A. Sears, Poughkeepsie, for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in per curiam opinion.

OPINION OF THE COURT
Per Curiam.
Election Law §§ 6-164 and 6-166 collectively require that an opportunity to ballot petition shall set forth the names of persons constituting a "committee to receive notices" and that "[a]ll required notices shall be served on the members of the committee named in the petition." Here, petitioner, the aggrieved candidate, failed to serve or provide any notice of the present proceeding to the Committee to Receive Notices. Thus, the Appellate Division properly reversed Supreme Court's denial of respondent's motion to dismiss (65 AD3d 637 [2009]).
Accordingly, the order of the Appellate Division should be affirmed.
Order affirmed.